TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00821-CV


               In re Texas Pension Review Board and Stephanie Leibe, in her
               Official Capacity as Chair of the Texas Pension Review Board


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and the emergency motion for temporary relief

are denied. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: November 14, 2019